Citation Nr: 1241857	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-33 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  The claim was again denied in December 2009.  The Veteran filed a notice of disagreement in January 2010.  A statement of the case was issued in July 2010 and the appeal was perfected in August 2010.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection has already been established for bilateral hearing loss.  The RO has denied service connection for tinnitus based on a December 2009 VA medical opinion that there is no connection between the onset of the hearing loss and the onset of the tinnitus, suggesting that the two are not related.  Although the examiner further explained that there are many etiologies for tinnitus and that it is most likely that the tinnitus is idiopathic and not related to the hearing loss, the examiner did not clearly discuss whether there was aggravation of the tinnitus by the hearing loss, or whether that is even medically possible.  This is a medical question which the Board is not competent to decide.  Further medical development is therefore necessary to allow for informed appellate review and to fully assist the Veteran with his claim. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for another VA audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

     a)  is it at least as likely as not (a 50% or higher degree of probability) that the tinnitus was manifested during service or is otherwise causally related to service, to include noise exposure during service?

     b)  is it at least as likely as not (a 50% or higher degree of probability) that the tinnitus is proximately due to or caused by the service-connected bilateral hearing loss?

     c)  is it at least as likely as not (a 50% or higher degree of probability) that the tinnitus has been aggravated by the service-connected bilateral hearing loss?  

Reasons for the opinions should be set forth, to include discussion of the medical principles involved. 

In the event the Veteran fails to report for the examination, the RO should nevertheless forward the claims file to an appropriate examiner for review and responses to the above-posed questions. 

2.  In the interests of avoiding further remand, the RO should review the examination report to ensure adequate responses to the posed questions. 

3.  After completion of the above, the RO should review the expanded record and determine whether the benefit sought can be granted.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



